EXHIBIT 10.13
 
GUARANTY
 
Dated:  February 15, 2012
 
For sufficient consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce CCR OF MELBOURNE, INC. (“Lender”) to accept that
certain Revolving Line of Credit Promissory Note (the “Note”) of even date
herewith in the original principal amount of $500,000.00 from FCID MEDICAL, INC.
(“Borrower”), and the Loan Agreement dated of even date herewith (the “Loan
Agreement”), the undersigned hereby unconditionally guaranties to Lender the
prompt payment of all amounts due on the Note and Loan Agreement as and when the
same shall become due whether by acceleration, extension or otherwise and the
due and prompt performance of all obligations under the Note and the Loan
Agreement.  Lender may extend or renew any indebtedness or release any lien or
collateral securing same, or waive any rights thereunder, or release any
accommodation party or party secondarily liable thereon, all without the
acknowledgement and consent of the undersigned and without thereby releasing or
diminishing its rights against the undersigned hereunder.  The undersigned
waives notice of acceptance of this Guaranty, notice of any extensions of credit
or other acts by Lender and waives diligence, presentment, demand, notice,
protest and suit by Lender in respect to the indebtedness hereby guaranteed, and
Lender may enforce this Guaranty without first suing the Borrower or any other
party or proceeding against any security it may have.  The undersigned agrees to
pay all costs and expenses, including reasonable attorney fees and other legal
expenses whether incurred at or before the trial level and/or in any appellate,
bankruptcy or administrative proceeding, paid or incurred by Lender in
connection with the enforcement of this Guaranty.  This Guaranty shall bind and
inure to the benefit of the successors and assigns of the parties hereto.
 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.
 

Signed, sealed and delivered “GUARANTOR”     in the presence of:         MEDICAL
BILLING ASSISTANCE, INC.               By: /s/ Christian C. Romandetti      
Print Name: Christian C. Romandetti       Title: President                      
      Print Name:        Print Name:                 STATE OF FLORIDA      
COUNTY OF BREVARD              





The foregoing instrument was acknowledged before me this 15th day of February,
2012, by Christian C. Romandetti, as President of MEDICAL BILLING ASSISTANCE,
INC., on behalf of the corporation.  Said person (check one) X is personally
known to me, ¨ produced a driver's license (issued by a state of the United
States within the last five (5) years) as identification, or ¨ produced other
identification, to wit:  _______________________.


/s/ Julie L. Hardesty
Print Name: Julie L. Hardesty
Notary Public, State of Florida
Commission No.: DD876139
My Commission Expires: 05/12/2013